Citation Nr: 1541090	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-31 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 13, 2000 for service connection for schizophrenia and posttraumatic stress disorder (PTSD), based upon clear and unmistakable error (CUE) committed in a March 19, 2004 rating decision.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran had active duty service from May 1967 through October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that CUE was not committed in a prior March 2004 rating decision.  The Veteran has perfected a timely appeal of that denial.

The records shows that the Veteran was represented initially in this matter by The American Legion, pursuant to an April 2000 VA Form 21-22.  In February 2013, the Veteran filed a new VA Form 21-22 in which he appoints Mr. Marc Whitehead to act on his behalf.  The Board recognizes that change in the Veteran's representation.

The issue of the Veteran's entitlement to an effective date earlier than April 13, 2000 for service connection for schizophrenia and posttraumatic stress disorder (PTSD), based upon clear and unmistakable error (CUE) committed in a September 18, 1997 rating decision has been raised by the record in arguments presented by the Veteran's representative in November 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a March 19, 2004 rating decision, the RO granted service connection for schizophrenia and PTSD, effective from April 13, 2000.

2.  The correct facts, as they were known at the time of the March 19, 2004 decision were before the RO; the statutory or regulatory provisions extant at that time were correctly applied; there was a tenable basis for the assigned effective date; and the moving party has not alleged any specific error that would have manifestly changed the outcome of the RO's adjudication.


CONCLUSION OF LAW

The criteria for revision or reversal of the effective date assigned for service connection for schizophrenia and PTSD, established in the March 19, 2004 rating decision, are not met.  38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nonetheless, the foregoing notice requirements are not applicable to claims of CUE. 38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action for compliance with the VCAA is necessary in this matter.

Analysis

Service connection for schizophrenia and PTSD was granted by the Oakland RO in a March 2004 rating decision, effective April 13, 2000, with a 100 percent disability rating.  In his April 2011 petition asserting CUE, the Veteran argues that at the time that his August 1992 claim for non-service-connected (NSC) pension was filed, VA should have inferred that the Veteran was also seeking service connection.  On that basis, he argues that the RO committed CUE in failing to make that inference and in failing to fix the effective date for service connection to the date of his August 1992 claim.  That assertion is echoed in subsequent claims submissions received from the Veteran.

In written arguments received in November 2014, the Veteran's representative argues that, to the extent that service department records that was not available previously served as the bases for the RO's grant in March 2004, the Board should consider whether an earlier effective date is warranted under 38 C.F.R. § 3.156(c).  In that regard, the Veteran's representative cites, without reference to a date or other identifying information, an SOC that purportedly states that neither the claims file nor the service treatment records were available to VA reviewers at the time that the rating decision denying the Veteran's 1996 service connection claim was issued.  Alternatively, the Veteran's representative argues also that a service connection claim filed by the Veteran in 1996 should have been granted.  In support of that theory, he asserts that evidence that was available to VA in 1996 showed in-service treatment for schizophrenia and a clear current diagnosis of that disorder.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997). 

Pursuant to 38 U.S.C.A § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  The United States Court of Appeals for Veterans Claims (Court) has established a three-pronged test for determining whether CUE has been committed: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made"; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc).

VA regulations describe CUE as being a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, either the correct facts as they were known at the time were not before the RO, or, the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, supra.  Disagreements as to how the facts were weighed or evaluated and failure of the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d)(2) and (3).

If CUE is found, the prior decision must be reversed or revised, and the decision constituting the reversal or revision "has the same effect as if the decision had been made on the date of the prior decision."  38 U.S.C. §§ 5109A(b), 7111(b).

Given the specific arguments raised by the Veteran and his representative, a detailed claims and medical chronology for the period before the March 2004 rating decision was issued is useful.

The Veteran's initial claim for NSC pension was received by VA in August 1992.  That claim was expressed on a VA Form 21-4138 statement and asserted that he was "totally physically disabled due to major injuries I have sustained on my left foot, and my right arm, as well as a back injury."  He also reported functional limitations due to limited motion in his right hand and that he was having difficulty standing and walking for long periods of time.  He stated that he had been unable to secure employment for several years and that he was in the process of seeking social security disability benefits.  Notably, no mention was made of any psychiatric symptoms or disabilities, nor was any mention made of any mental health treatment.  That claim was denied in a May 1994 rating decision.

At the time of the May 1994 denial, the record contained social security records that included a July 1992 mental health examination during which the Veteran appeared to be under the influence of "some substance."  The Veteran was lethargic, nodded off during the examination, was uncooperative, appeared disheveled with poor hygiene, maintained poor eye contact, demonstrated slowed and slurred speech, had irritable and angry affect, and was a poor historian.  Notably, the Veteran was accompanied by his sister, who assisted him in filling out his mental health questionnaire.  The Veteran reported that he drank as much as he could every day and all day and night.  He stated that he had been drinking heavily since his late teens.  He reported that he has had blackouts and withdrawal hallucinations.  He also reported that he was using heroin, cocaine, and marijuana on a daily basis and that he had also previously used PCP, LSD, methamphetamines, and "other substances."  The Veteran stated that he heard voices, but was unable to elaborate.  The examining psychiatrist diagnosed alcohol dependence and multi-substance abuse.  No other mental health disorder was diagnosed; indeed, the examining psychiatrist opined that anti-social behavior demonstrated by the Veteran was not attributable to a psychiatric illness.

An August 1992 award letter from the Social Security Administration that was also of record expresses that the Veteran was being awarded social security disability benefits on the basis of demonstrated disability due to drug and alcohol addiction.  The letter also makes no mention of a mental health disability.

Post-service treatment records that were also of record included only records from VA treatment rendered to the Veteran from January through March of 1982.  Those records indicate that the Veteran was referred for mental health evaluation of apparent drug abuse.

In an April 1993 statement, the Veteran alleged that he was "totally, physically disabled" and that he was unable to secure employment due specifically to his "claimed physical disabilities."  Again, although the Veteran made references to physical disabilities, he made no mention of any psychiatric problems.

The Veteran subsequently sought appeal of the April 1994 denial of NSC pension benefits, and in a May 1994 substantive appeal, reported for the first time in the record that he was receiving mental health treatment at the VA medical facility in Sacramento, California.  Still, the Veteran made no indication that he wished to pursue a claim for service connection for a mental health disorder.  Indeed, he does not even assert that his mental health disorder was related in any way to his active duty service.

During an August 1995 Board hearing, during which the Veteran was afforded an opportunity to testify concerning his entitlement to pension benefits, the Veteran was not communicative and offered little information or testimony.  No information or allegations concerning the Veteran's mental health were raised at that time.

In a subsequent statement received in August 1996, the Veteran expressed that he wished to "re-open my claim for psychosis service-connected."  Although the Veteran indicated that he sought to reopen his claim, this is in fact the first time in the record that the Veteran expressed any intention to pursue service connection for a mental health disorder.  VA treatment records attached to his claim showed that the Veteran had been treated since June 1996 for diagnosed schizophrenia.  Notably, a June 1994 VA treatment record reflects that the Veteran was brought for treatment by his friend, who reported that the Veteran had a history of auditory and visual hallucinations and suicidal and homicidal ideation.  Notably, no psychiatric diagnosis was rendered and a history of current drug abuse was reported.

NSC pension, which still stemmed from the Veteran's August 1992 claim, was granted for the Veteran in an April 1997 rating decision.  Also in April 1997, VA obtained psychiatric treatment records from San Joaquin County Mental Health, dated from March through April of 1996.  Those records show that the Veteran was admitted and treated for various psychiatric symptoms that were diagnosed as depressive disorder, not otherwise specified (NOS).  Reported symptoms at that time included poor sleep, chronic nightmares of his service in Vietnam, hearing voices, depression, and being reclusive.  No opinion was expressed as to whether the diagnosed depressive disorder was related in any way to the Veteran's active duty service.

An August 1997 VA examination confirmed previous diagnoses of paranoid schizophrenia, according to the diagnostic criteria under the DSM-IV.  The examiner did not provide an opinion as to whether the diagnosed paranoid schizophrenia was sustained by the Veteran during his active duty service, or, whether it was related in any way to his active duty service.

A September 1997 rating decision denied service connection for schizophrenia.  As basis for the denial, the RO determined that the evidence available at that time showed neither that the schizophrenia was incurred within one year of discharge, nor that it was related in any way to a disease or injury incurred by the Veteran during service.  Hence, the RO concluded, the evidence did not establish a well-grounded claim and service connection was denied.  Notably, the September 1997 rating decision lists the Veteran's service treatment records among the evidence reviewed and considered by the RO.

Notably, the September 1997 rating decision also elaborates upon the previous April 1997 award of NSC pension, stating that NSC pension was being granted based upon demonstrated inability to secure and follow a substantially gainful occupation due to a combination of non-service connected disabilities, including schizophrenia, left foot gunshot wound, hypertension, and a scar on the Veteran's right hand.  Again, there is no indication that the awarded pension benefits were being based in any way upon a demonstrated mental health disability.

The Veteran did not appeal the September 1997 denial of service connection for schizophrenia, and indeed, did not raise any additional allegations concerning his psychiatric disorder until his April 2000 petition to reopen his claim.  Ultimately, the March 2004 rating decision issued by the Oakland RO granted the April 2000 petition and also granted service connection for schizophrenia and PTSD effective from April 13, 2000, the date on which his April 2000 petition to reopen his claim was received.

The general rule concerning the assignment of effective dates for awards based on original claims for VA benefits has remained essentially unchanged since the time that the March 2004 rating decision was issued.  Effective dates "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014); see 38 C.F.R. § 3.400 (2014) (to the same effect).  A limited exception to that general rule applies in the narrow instance where the application for benefits is received within one year from the date of the veteran's discharge or release from active service.  In those cases, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  That limited exception is inapplicable here, as the claim giving rise to the challenged March 2004 rating decision was received well after the Veteran's separation from service.  In this case, the effective date will be the later of the date of receipt of claim or the date on which entitlement arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2014).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

38 C.F.R. § 3.157(b) (2014) specifies that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b) enumerates that an informal claim for increased benefits will be accepted based on (1) VA or uniformed services reports of examination or hospitalization, (2) evidence from a private physician or layman, or (3) records submitted by a State or other institutions.  With respect to VA examination or hospitalization records, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  With respect to evidence from a private physician or lay person, the date of receipt of such evidence by VA will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

At the time that the Veteran's April 2000 petition to reopen was filed, 38 C.F.R. § 3.156(c) provided that where new and material evidence consisting of a supplemental report from a service department is received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction (AOJ).  38 C.F.R. § 3.156(c) (1999).  In interpreting that provision, the Court held subsequently that when an initial claim is denied based on lack of in-service injury but is later granted based in part on subsequently obtained service records, as well as new medical nexus evidence, a claimant is entitled to retroactive evaluation of the disability in assessing the propriety of the effective date.  Vigil v. Peake, 22 Vet. App. 63 (2008).

Subject to the foregoing law, the Board addresses the Veteran's assertion that a claim for service connection should have been inferred in his August 1992 claim for NSC pension.  As a general rule, the Board recognizes that a claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  However a claim for pension is not necessarily a claim for compensation.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997)(VA is not automatically required to treat every compensation claim as also being a pension claim or vice versa.).  Rather, VA has to exercise discretion under 38 C.F.R. § 3.151(a) in accordance with the contents of the application and the evidence in support of it.  Stewart, 10 Vet. App. at 18; See Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," in the regulation, clearly indicates discretion).  In Stewart, the Court considered whether the appellant submitted information which indicated a belief in entitlement to service connection for PTSD.  The Court examined whether there was clear evidence of an intent to file a claim for service connection for PTSD.  

As described above, the Veteran raised no assertion of fact or law in his August 1992 claim which even suggests that a claim for service connection for a psychiatric disorder was being raised, even under the most liberal construction.  Indeed, the Veteran repeatedly makes mention of physical impairment and disability in his claim and in subsequent statements, but makes no mention at all of any psychiatric symptoms or impairment.  Similarly, he makes no mention of psychiatric treatment, nor does he point to a psychiatric diagnosis.  In short, there is no indication in the record that the Veteran sought service connection for schizophrenia or any other psychiatric disorder until his original claim was received in August 1996.  Under the circumstances, there is simply no reason that a claim for service connection for a mental health disorder should have been inferred from the Veteran's August 1992 NSC pension claim.  As such, the Board sees no merit in the Veteran's argument.  

Furthermore, even assuming that such a claim had been raised, the RO did deny service connection for schizophrenia in September 1997, and such decision was not appealed.  Accordingly, that denial became final as to any pending claim.  The Veteran's grant of service connection for schizophrenia and PTSD arose from his April 13, 2000 petition to reopen his previous claim for service connection for schizophrenia.  Toward that end and consistent with applicable regulations, in the March 2004 rating decision here at issue, the RO properly fixed the effective date for service connection to the date on which the Veteran's petition to reopen his previous claim was received.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).

Turning to the arguments raised by the Veteran's representative, the record does not support the representative's assertion that the Veteran's full service treatment records were not available to VA reviewers.  Contrary to the representative's arguments that service treatment records were not available to VA reviewers, the September 1997 rating decision notes expressly that the Veteran's service treatment records were a part of the record and considered in adjudication.  A review of subsequent rating decisions and statements of the case does not indicate the absence of service treatment records, and indeed, reference specific findings made after apparent review of the service treatment records.  Hence, the record appears to indicate that the Veteran's full and complete medical history was obtained in the course of development of the Veteran's original August 1996 claim for service connection, and, was reviewed by VA adjudicators in their September 1997 denial.  There is no indication in the record that any new or additional service treatment records were added to the claims file at any point after the September 1997 denial.  On that basis, the Board finds that the provisions under 38 C.F.R. § 3.156(c) do not assist the Veteran in obtaining an effective date earlier than April 13, 2000.

To the extent that the Veteran's representative asserts that evidence available to VA in 1996 showed in-service treatment for schizophrenia and a clear current diagnosis of that disorder, and thus, should have warranted service connection at that time, the Veteran's representative appears to be raising the argument that the RO committed CUE in the September 1997 rating decision that was dispositive of the Veteran's 1996 claim.  That specific issue has not yet been adjudicated by the AOJ and the Board does not have jurisdiction over it.  As noted in the introduction, that matter is referred to AOJ for its consideration in the first instance.

In sum, in the March 2004 rating decision here at issue, the RO properly fixed the effective date for service connection to the date on which the Veteran's petition to reopen his previous claim was received.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  This appeal is denied.


ORDER

An effective date earlier than April 13, 2000 for service connection for schizophrenia and posttraumatic stress disorder (PTSD), based upon clear and unmistakable error (CUE) committed in a March 19, 2004 rating decision, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


